NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AGUSTIN CHAY-SAY, AKA Agustino                  No.    18-72475
Chavez-Dominguez, AKA Agustin Chay,                    19-70726

                Petitioner,                     Agency No. A205-578-033

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      In these consolidated petitions for review, Agustin Chay-Say, a native and

citizen of Guatemala, petitions for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision

denying his application for withholding of removal and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”), and the BIA’s order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We review for abuse of discretion the denial of a motion to reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petitions

for review.

      Substantial evidence supports the agency’s determination that Chay-Say

failed to establish that he would be persecuted on account of his family

membership. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”

(emphasis in original)); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(“An [applicant’s] desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, Chay-Say’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Chay-Say failed to show it is more likely than not that he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

                                         2                                   18-72475
Garcia-Milian, 755 F.3d at 1033-35 (concluding that petitioner did not establish

the necessary “state action” for CAT relief).

      We do not consider Chay-Say’s contentions regarding the IJ’s adverse

credibility determination because the BIA did not reach that issue. See Santiago-

Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review limited to the

grounds relied on by the BIA).

      The BIA did not abuse its discretion in denying Chay-Say’s motion to

reopen. See Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019)

(notice to appear need not include time and date of hearing to vest jurisdiction in

the immigration court).

      Chay-Say’s opposed motion for stay of removal is denied as moot.

      PETITIONS FOR REVIEW DENIED.




                                          3                                   18-72475